Case 6:20-cr-60013-SOH Document1 Filed 03/04/20 Page 1 of 1 ragelo #1
I.

 

STR]
VESTERN py COURT
FILED SAS
IN THE UNITED STATES DISTRICT COURT MAR - 4 205
WESTERN DISTRICT OF ARKANSAS DOUGL ag F
HOT SPRINGS DIVISION By YOUNG, Cters
Deputy Ctery
UNITED STATES OF AMERICA )
) No. 6:20CR_\~¢0o \3 - So)
)
V. )
) 18U.S.C. § 922(g)(1)
) 18 U.S.C. § 924(a)(2)
WILLIE ADAMS ) 18US.C. § 924(e)
)
INDICTMENT
The Grand Jury Charges:
COUNT ONE

On or about September 23, 2019, in the Western District of Arkansas, Hot Springs
Division, the Defendant, WILLIE ADAMS, knowing that he had been convicted of a crime
punishable by imprisonment for a term exceeding one year, did knowingly possess the following
firearm, that is, a Bryco Arms, Model J22, .22 caliber handgun, Serial Number 1071919, said
firearm having been shipped and transported in interstate commerce.

All in violation of Title 18, United States Code, Sections 922(g)(1), 924(a)(2), and 924(e).

A True Bill. DAVID CLAY FOWLKES
ACTING TED STATES ATTORNEY

/s/ Grand Jury Foreperson By: Nf?) g ( fl

Grand Jury Foreperson Bryan A. Achorn Jp
Assistant U. S. Attorney
Arkansas Bar No. 2001034
414 Parker Avenue
Fort Smith, AR 72901
Telephone: (479) 494-4080
E-mail: bryan.achorn@usdoj.gov
